

	

		II

		109th CONGRESS

		1st Session

		S. 2161

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Inhofe (for himself,

			 Mr. Domenici, Mr. Hagel, and Mr. Nelson

			 of Nebraska) introduced the following bill; which was read twice

			 and referred to the Committee on

			 Environment and Public Works

		

		A BILL

		To amend the Safe Drinking Water Act to prevent the

		  enforcement of certain national primary drinking water regulations unless

		  sufficient funding is available or variance technology has been

		  identified.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Small System Safe Drinking Water

			 Act of 2005.

		2.Compliance and

			 enforcement

			(a)GuidanceSection

			 1412(b)(4)(E) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)(E)) is

			 amended by adding at the end the following:

				

					(vi)GuidanceAs

				soon as practicable after the date of enactment of this clause, the

				Administrator shall—

						(I)convene a working

				group composed of representatives from States, small publicly-owned water

				systems, and treatment manufacturers, which shall, not later than 180 days

				after the date of enactment of this clause, conduct a study of, and submit to

				the Administrator a report on, barriers to the use of point-of-use and

				point-of-entry treatment units, package plants, including water bottled by the

				public water system, and modular units;

						(II)develop a model

				guidance document based on recommendations received from the working group

				under subclause (I) and similar State guidance documents for distribution to

				States to assist States in regulating and promoting the treatment options

				described in subclause (I); and

						(III)distribute to

				small water systems—

							(aa)the model

				guidance document developed under subclause (II); and

							(bb)such other

				information relating to the treatment options described in subclause (I) as the

				Administrator considers to be

				appropriate.

							.

			(b)Enforcement of

			 national primary drinking water regulations

				(1)Health

			 effectsSection 1412(b)(3)(C) of the Safe Drinking Water Act (42

			 U.S.C. 300g–1(b)(3)(C)) is amended by adding at the end the following:

					

						(v)Health

				effectsWhen proposing any national primary drinking water

				regulation that includes a maximum containment level, health effects shall be

				clearly translated into—

							(I)the quantity of

				water that an individual can consume; and

							(II)the length of

				time that may elapse before the effects of a contaminate can

				occur.

							.

				(2)Feasible

			 technologiesSection 1412(b)(4)(E)(i) of the Safe Drinking Water

			 Act (42 U.S.C. 300g–1(b)(4)(E)(i)) is amended by adding at the end: The

			 technologies shall reflect the different water sources from various regions of

			 the United States..

				(3)Variance

			 technologiesSection 1412(b)(15) of the Safe Drinking Water Act

			 (42 U.S.C. 300g–1(b)(15)) is amended—

					(A)in subparagraph

			 (A)—

						(i)by

			 redesignating clauses (i) through (iii) as subclauses (I) through (III),

			 respectively, and indenting appropriately;

						(ii)by

			 striking (A) In

			 general.—At the and inserting the following:

							

								(A)Technologies

									(i)In

				generalAt the

									;

				and

						(iii)by adding after

			 the matter following subparagraph (A)(i)(III) (as redesignated by clause (i))

			 the following:

							

								(B)AffordabilityIn establishing affordability criteria

				under this subparagraph, the Administrator shall—

									(i)in determining whether a treatment technology or

				treatment technique is affordable, include consideration of costs associated

				with complying with all relevant regulations promulgated in accordance with

				this Act and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.)

				with which a municipality or small public water system may be required to

				comply;

									(ii)give extra weight to households the total income

				of which is below the poverty level, and to communities that meet the

				affordability criteria of a State established in accordance with section

				1452(b)(3)(A)(iii), as determined by the Administrator; and

									(iii)ensure that the affordability criteria are not

				more costly, on a per-capita basis, to a small public water system than the

				cost, on a per-capita basis, to a large water system of acquiring feasible

				technology described in paragraph

				(4).

									.

						(B)by adding at the

			 end the following:

						

							(E)EnforcementNo

				national primary drinking water regulation promulgated under this Act to

				regulate a public water system serving a population of less than 10,000

				individuals may be enforced by the Administrator or a State unless a variance

				technology has been identified in accordance with this

				paragraph.

							.

					(4)Effect of

			 bilateral compliance agreementSection 1412 of the Safe Drinking

			 Water Act (42 U.S.C. 300g–1) is amended by adding at the end the

			 following:

					

						(f)Effect of

				bilateral compliance agreementA system that has entered into a

				bilateral compliance agreement with the State, and complied with that

				agreement, shall be considered to be in compliance with the Federal drinking

				water standard that is the subject of the compliance agreement for the duration

				of the

				agreement.

						.

				(5)State revolving

			 loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C.

			 300j–12) is amended—

					(A)by redesignating

			 subsections (n), (o), (p), (q), and (r) as subsection (o), (p), (q), (r), and

			 (s) respectively; and

					(B)by inserting

			 after subsection (m) the following:

						

							(n)EnforcementNo

				national primary drinking water regulation promulgated under this Act may be

				enforced by the Administrator or a State unless sufficient funds are available

				under this title to assist each public water system in meeting the

				regulation.

							.

					(c)Renewal of

			 exemptionSection 1416(b)(2) of the Safe Drinking Water Act (42

			 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (C) and inserting the

			 following:

				

					(C)In the case of a

				system that does not serve more than a population of 10,000 and that needs

				financial assistance for the necessary improvements, an exemption granted under

				clause (i) or (ii) of subparagraph (B) may be renewed for such period as the

				State determines to be appropriate, if the system establishes that it is taking

				all practicable steps to meet the requirements of subparagraph

				(B).

					.

			(d)Research,

			 technical assistance, information, and training of

			 personnelSection 1442 of the Safe Drinking Water Act (42 U.S.C.

			 300i) is amended—

				(1)by striking

			 subsection (d) and inserting the following:

					

						(d)Research and

				development pilot projects

							(1)In

				generalThe Administrator shall establish a research pilot

				program (referred to in this subsection as the program) to explore

				new technologies or approaches that public water systems may use to comply with

				a public drinking water standard promulgated under this Act.

							(2)Responsibilities

				of AdministratorIn carrying out this subsection, the

				Administrator shall—

								(A)establish an

				application process that includes criteria that may be used to assess water

				systems applying for participation in the program;

								(B)based on

				applications received under subparagraph (A), select 20 communities with

				various populations and water sources in different regions of the United States

				for participation in the program;

								(C)fund projects

				that develop or implement new technologies or approaches for implementation of

				Federal drinking water standards; and

								(D)coordinate

				projects with the Arsenic Water Technology Partnership program of the

				Department of Energy.

								(3)Technology

				transfer and disinfection strategiesThe Administrator shall

				carry out a pilot program to conduct research into technology transfer issues

				and disinfection strategies relating to drinking water, including risks

				associated with the migration to chloramines for the purpose of water

				disinfection.

							;

				and

				(2)in subsection

			 (e)—

					(A)in the first

			 sentence, by striking The Administrator and inserting the

			 following:

						

							(1)In

				generalThe

				Administrator

							;

					(B)in the second

			 sentence, by striking Such assistance and inserting the

			 following:

						

							(2)Types of

				assistanceAssistance provided under paragraph

				(1)

							;

					(C)in the third

			 sentence, by striking The Administrator and inserting the

			 following:

						

							(3)Availability of

				assistanceThe

				Administrator

							;

					(D)in the fourth

			 sentence, by striking Each nonprofit and inserting the

			 following:

						

							(4)Consultation

				with StateEach nonprofit

							;

				and

					(E)by striking the

			 fifth sentence and all that follows through the end of the subsection and

			 inserting the following:

						

							(5)Assistance in

				complying with rulesThe Administrator shall ensure, to the

				maximum extent practicable, that each water system required to comply with

				Federal drinking water rules receives adequate technical assistance and

				training to meet the requirements of those final rules, including through

				assistance to be provided by qualified nonprofit associations with expertise in

				public water systems.

							(6)PriorityThe

				Administrator shall give priority for assistance under this section to water

				systems that, as of the date of enactment of this paragraph, are not in

				compliance with, as determined by the Administrator—

								(A)the final rule

				entitled Disinfectants and Disinfection Byproducts and published

				by the Administrator on December 16, 1998 (63 Fed. Reg. 69390); or

								(B)the final rule

				entitled Arsenic and Clarifications to Compliance and New Source

				Contaminants Monitoring and published by the Administrator on January

				22, 2001 (66 Fed. Reg. 6976).

								(7)Enforcement

				actionThe Administrator shall not initiate any enforcement

				action against a water system under this Act unless the Administrator first

				provides to the water system assistance in accordance with this

				subsection.

							(8)Funding

								(A)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this subsection $15,000,000 for each of fiscal years 2006 through

				2010.

								(B)Lobbying

				expensesNo portion of any State revolving loan fund established

				under section 1452, and no portion of any funds made available under this

				subsection, may be used for lobbying expenses.

								(C)Tribal

				assistanceOf the amount made available under subparagraph (A)

				for a fiscal year, at least 3 percent shall be used for technical assistance to

				public water systems owned or operated by Indian

				Tribes.

								.

					(e)Contaminant

			 study and report

				(1)Establishment

			 of panelThe Administrator of the Environmental Protection Agency

			 (referred to in this subsection as the Administrator) shall

			 establish a panel of experts composed of not more than 6 members appointed by

			 the Administrator, of whom—

					(A)1 member shall be

			 selected by the Administrator;

					(B)1 member shall be

			 appointed based on the recommendation of State water administrators;

					(C)3 members shall

			 be appointed based on the recommendation of associations representing public

			 water systems; and

					(D)1 member shall be

			 appointed based on the recommendation of the National Academy of

			 Sciences.

					(2)DutiesThe

			 panel of experts shall—

					(A)conduct a review

			 of studies on the health effects of exposure to arsenic and disinfection

			 byproducts; and

					(B)not later than

			 180 days after the date of enactment of this Act, submit to the Committee on

			 Environment and Public Works of the Senate and the Committee on Energy and

			 Commerce of the House of Representatives a report that includes—

						(i)the

			 results of the review; and

						(ii)an

			 assessment of the most recent scientific findings relating to the health

			 effects of exposure to the substances described in subparagraph (A), including

			 a comparison of studies and research conducted after the date on which maximum

			 contaminant levels and maximum contaminant level goals for those substances

			 were established in accordance with section 1412 of the Safe Drinking Water Act

			 (42 U.S.C. 300g–1).

						

